Citation Nr: 1739784	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  07-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1962 to September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for tinnitus and bilateral hearing loss.  A notice of disagreement was received in February 2007, a statement of the case was issued in August 2007, and a VA Form 9 was received in September 2007.

In February 2011, the Board remanded this claim, along with the issue of entitlement to service connection for tinnitus, for additional development.  

In January 2013, the Board granted entitlement to service for tinnitus and remanded the hearing loss appeal to afford the Veteran's representative an opportunity to review the claims folder and submit argument and/or evidence for that issue.  

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that exposure to noise in service has been established, and the Veteran has a current hearing loss disability, as defined by VA regulations.  See March 2011 VA examination; January 2013 Board decision.

As a result of the January 2013 Board decision, the Veteran was granted entitlement to service connection for tinnitus.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  To date, a medical opinion has not yet been obtained pertaining to whether the Veteran's hearing loss is secondary to his tinnitus.  On remand, a medical opinion must be obtained regarding whether the Veteran's hearing loss is proximately due to or aggravated by his service-connected tinnitus.

Additionally, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed hearing loss.  If deemed necessary by the examiner, afford the Veteran a VA examination for hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

After the claims file is reviewed, the examiner should address the following questions:

a) Is the Veteran's bilateral hearing loss at least as likely as not proximately due to his service-connected tinnitus; and, 

b) Is the Veteran's bilateral hearing loss at least as likely as not aggravated (beyond a natural progression) by his service-connected tinnitus. 

In particular, review the lay statements as they relate to the development of his bilateral hearing loss disorder and provide information as to how the statements comport with generally accepted medical norms. 

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

4.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




